DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 53, 54, 57-60 and 62-70.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Applicants' arguments, filed 09/27/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claim(s) 53, 54, 57-60 and 62-70 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hageman et al. (US 2005/0287204, Dec. 29, 2005).
Hageman et al. disclose a nutritional or pharmaceutical composition comprising a protein fraction containing L-serine (abstract). A dose of at least 1 g L-serine per day should be administered (¶ [0054]). The composition may be administered orally (¶ [0086]). Administration of the composition has been found beneficial to diseases affected persons (¶ [0089]). The composition has been found beneficial for the prevention and/or treatment of Alzheimer’s disease (¶ [0096] and [0098]). 
	The claimed invention is directed to administering L-serine in an amount sufficient that the L-serine inhibits or reduces incorporation of BMAA into one or more proteins of the mammalian cell, inhibits the uptake of BMAA into the cell of the mammal, and prevents, inhibits, or reduces misfolding or aggregation of one or more proteins of the mammalian cell. 
	The instant specification discloses in paragraph [0060] wherein an amount sufficient includes 1,000 – 2,000 mg (1-2 g). As discussed above, Hageman et al. disclose at least 1 g L-serine. Thus, Hageman et al. discloses an amount sufficient. 
	Since Hageman et al. disclose substantially the same method as the claimed invention (i.e. administering L-serine in substantially the same amount orally), the method of Hageman et al. would necessarily inhibit or reduce incorporation of BMAA into one or more proteins which resulted from binding of BMAA to a serine aminoacryl-tRNA synthetase of the mammalian cell, wherein the proteins are in the mammal’s 

Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection has been made. 
It should be noted that the claimed invention is rejected over Hageman et al. in a 102 rejection again since the limitation of ingesting BMAA is no longer in the instant claims. 

Conclusion
Claims 53, 54, 57-60 and 62-70 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612